Exhibit NATIONAL PENN BANCSHARES, INC. AMENDED AND RESTATED DIVIDEND REINVESTMENT AND STOCK PURCHASE PLAN AS AMENDED EFFECTIVE OCTOBER 22, 2008 1.Purpose.The purpose of the National Penn Bancshares, Inc. (“National Penn”) Dividend Reinvestment and Stock Purchase Plan (the “Plan”) is to provide holders of record and beneficial holders of National Penn’s common shares (the “Shares”) the opportunity to reinvest their dividends and other cash contributions in Shares. 2.Appointment of Administrator.National Penn hereby appoints The Bank of New York Mellon (the “Administrator”) as Plan administrator, and the Administrator, by assuming its duties hereunder, accepts its appointment as Plan administrator and agrees to the terms and conditions of the Plan, as set forth herein.National Penn may terminate the Administrator’s appointment at any time and appoint in its place another corporation, bank or other entity to serve as Plan administrator. 3.Enrollment in the Plan.Holders of record of Shares desiring to participate in the Plan must submit a completed Authorization Form to the Administrator in the form required by the Administrator or enroll on-line in the manner permitted by the Administrator.Beneficial holders of Shares desiring to participate in the Plan must either become shareholders of record by having Shares transferred into their own names or arrange with the record holders of such Shares (e.g., a broker or bank nominee) to participate in the Plan on their behalf. 4.Commencement of Plan Participation.An applicant’s participation in the Plan will begin after the Administrator receives the applicant’s completed Authorization Form or on-line enrollment or, in the case of a beneficial owner, after completion of other arrangements by its record holder satisfactory to National Penn and the Administrator. 5.Full or Partial Dividend Reinvestment.Pursuant to a participant’s authorization, National Penn will pay directly to the Administrator all of the dividends on Shares held of record by the participant and on Shares held by the Administrator under the Plan, except that a participant may elect for dividends on a fixed number of Shares not to be paid to the Administrator for reinvestment.If a participant elects partial dividend reinvestment, any dividends not paid to the Administrator for reinvestment will be paid directly to such participant. 6.Voluntary Cash Contributions.A participant may make voluntary cash contributions to the Administrator in any amount from a minimum of $100.00 to a maximum of $10,000.00 per calendar month, for investment in his or her Plan account; provided, however, that commencing on the effective date of this Amendment and ending on the first or occur of (i) December 31, 2009, or (ii) the receipt by the Administrator after the effective date of this Amendment of $50,000,000.00 of voluntary cash contributions in accordance with Section6, the maximum voluntary cash contribution shall be increased to $50,000.00 per calendar month.In addition to payment by check, such payments may also be made by an individual automatic deduction, or automatic monthly deductions, from a participant’s bank account, in the manner permitted by the Administrator. - 1 - 7.Investment of Funds.As agent for Plan participants, the Administrator will, on each investment date, apply dividends paid to it, and voluntary cash contributions permitted by Section 6, to the purchase of whole and fractional Shares from National Penn for participants’ accounts.Each dividend payment date and the corresponding day of each month in which a dividend is not payable shall each be an “investment date” hereunder. 8.Timeliness of Voluntary Cash Contributions.To be invested on a given investment date, voluntary cash contributions permitted by Section 6 must be received by the Administrator at least two business days before the investment date.Any voluntary cash contributions permitted by Section 6 that do not comply with the foregoing two business days requirement will be held by the Administrator for investment on the next following investment date.No interest will be paid on voluntary cash contributions regardless of when they are received. 9.Source of Shares.Shares purchased for Plan accounts may be authorized but unissued Shares or Shares held by National Penn as treasury stock, as National Penn shall elect. 10.Price of Shares Purchased from National Penn.The price of Shares purchased from National Penn will be equal to the Fair Market Value of such Shares on the investment date; provided, however, that commencing on the effective date of this Amendment and ending on the first to occur of (i) December 31, 2009 or (ii) the receipt by the Administrator after the effective date of this Amendment of $50,000,000.00 of voluntary cash contributions in accordance with Section6, the price of Shares purchased from National Penn shall be equal to 90% of the Fair Market Value of such Shares on the investment date.The “Fair Market Value” of a Share as of any date shall be: (a)the closing sale price of a Share on the given date, as reported on the National Association of Securities Dealers Automated Quotation (“Nasdaq”) Global Select Market and published in The Wall Street Journal; (b)if no closing sale price is reported on the given date, the closing sale price of a Share on the last preceding day on which the Shares were traded, as reported on the Nasdaq Global Select Market and published in The Wall Street Journal; (c)if the Shares are listed on a stock exchange other than Nasdaq, the closing sale price of a Share on the given date, as reported in The Wall Street Journal; or (d)if the Shares are listed on a stock exchange other than Nasdaq, and if no closing sale price of a Share is reported on the given date, the closing sale price of a Share on the last preceding day on which the Shares were traded, as reported in The Wall Street Journal; or (e)if the Shares are not listed on Nasdaq or on a stock exchange, by the Board in its sole discretion. If an investment date falls on a Saturday, Sunday or holiday, Fair Market Value of a Share will be determined as if the investment date had fallen on the preceding
